In re Johnson, Darrell T.; — Defendant(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 96KA-2305; Parish of Orleans, Criminal District Court, Div. “G”, No. 369-373.
Defendant’s four consecutive sentences of 99 years imprisonment at hard labor without benefit of parole, probation, or suspension of sentence for armed robbery in violation of R.S. 14:64 are vacated and this case is remanded for resentencing. The record of sentencing does not provide an adequate factual basis for imposition of consecutive maximum terms of imprisonment for the 18 year old defendant, a first offender whose convictions arose out of the same course of conduct. La.C.Cr.P. art. 883. Upon resentencing the trial court must state for the record appropriate considerations taken into account in particularizing defendant’s sentence. La. C.Cr.P. art. 894.1(C).
TRAYLOR and KNOLL, JJ., would deny the writ.
KIMBALL, J., not on panel.